DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 4-26-22 is acknowledged.
Claims 19-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-26-22.
Claim Objections
Claim 2 is objected to because of the following informalities:  “an first section” should read “a first section”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the production" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the beverage capsule" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-18 are rejected for depending from claim 1.
Claim 2 recites the limitation "a heating apparatus according to claim 1" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the lower section" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is rejected for depending from claim 2.
Claim 3 recites the limitation "the section of the airflow passage" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-8 are rejected for depending from claim 3.

Claim 9 recites the limitation "a heating apparatus according to claim 1" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "a heating apparatus according to claim 1" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the back of the housing" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the front of the housing" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the lower edge of the skirts" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the bottom of the housing" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "a heating apparatus according to claim 1" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the back of the housing" in lien 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is rejected for depending from claim 15.
Claim 17 recites the limitation "a heating apparatus according to claim 1" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the airflow rate and temperature" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the airflow rate and/or temperature" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "a heating apparatus according to claim 1" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raley et al. (US 3,894,827).
	Regarding claim 1, Raley et al. discloses a preheating apparatus 15 for use in the production of beverage capsules, the beverage capsule comprising a body formed from a material, the apparatus comprising:
	A housing 51 comprising a plurality of spaced apart airflow passages 53 for receiving a supply of heated air, each airflow passage comprising:
	An inlet to receive the heated air from an air supply means 85 (the specification does not provide an example of an air supply means, therefore it will be treated broadly to include any air supply means);
	An outlet for discharging the heated air to a defined area 90 on the material 91 which is to form the body of a capsule; and
	An airflow disrupter 61 supported within the airflow passage configured to disrupt the air flow through the airflow passage to provide a substantially uniform temperature distribution across the outlet such that the defined area can be substantially uniformly heated (abstract, fig. 1-6, claim 1, 4).
	Regarding claim 2, Raley et al. discloses wherein the airflow passage comprises a first section having the inlet and an output end 54 leading to a second section having the outlet for discharging the heated air to the material, and wherein the flow disrupter is located in the lower section of the airflow passage (see fig. 4).
	Regarding claim 3, Raley et al. discloses wherein the airflow disrupter comprises a plate 61 coaxially located in the section of the airflow passage, the plate having a smaller diameter than the outlet of the airflow passage (fig. 4).
	Regarding claim 6, Raley et al. discloses wherein the flow disrupter further comprises a support member 60 to support the flow disrupter in the airflow passage (see fig. 4).
	Regarding claim 9, Raley et al. discloses wherein the flow disrupter is formed from a heat-conducting material (inherent since baffle plates are metallic).
	Regarding claim 10, Raley et al. discloses airflow barriers 66, 68 disposed about the outlet of the airflow passage to contain the airflow (see fig. 4 and claim 1).
	Regarding claim 11, Raley et al. discloses a first form of airflow barriers 66, 68, wherein a first form of airflow barriers are side partitions located between adjacent airflow passages, the side partitions extending downwardly from the bottom of the housing (see fig. 4 and claim 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raley et al. (US 3,894,286).
Regarding claim 4, Raley et al. does not teach wherein the ratio of the diameter of the outlet to the diameter of the plate is about 4:1 to about 1.5:1, preferably about 3:1 to 2:1, preferably about 2:1. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the diameters of the baffle plate and the airflow passage outlet since there’s no evidence of the claimed ratio of diameters for producing unexpected results.
Regarding claim 5, Raley et al. does not teach wherein the ratio of the diameter of the output end of the first section to the diameter of the plate is about 1:5 to 1:1.5, preferably about 1:3 to 1:2 preferably about 1:2.5. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the claimed ratio of baffle plate and the output end of the first section since there’s no evidence of the claimed ratio for producing unexpected results.
Claim(s) 13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raley et al. as applied to claim 11 above, and further in view of McNally (US 6,072,158).
Regarding claim 13, Raley et al. does not teach wherein the side partitions have a substantially I shaped cross section. However, McNally teaches an apparatus for heating thin plastic sheet with air diffuser plate 55A comprising side partitions 72 (see fig. 2-3, abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raley et al. with the I shaped side partitions as taught by McNally since McNally teaches that I shaped side partitions are known in the art of diffuser plates for heating apparatus.
Regarding claim 17, McNally teaches a control mechanism to control the airflow rate and temperature of the air provided to the airflow passages (see col. 4, line 30-49 and col. 6, line 5-21).
Regarding claim 18, McNally teaches sensors 71 to measure the airflow rate and/or temperature of the air in the airflow passages (see fig. 2-3, col. 4, line 30-49 and col. 6, line 5-21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/               Examiner, Art Unit 1742   


/JEFFREY M WOLLSCHLAGER/               Primary Examiner, Art Unit 1742